Case: 18-20698       Document: 00515133347         Page: 1     Date Filed: 09/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                     No. 18-20698                      September 26, 2019
                                   Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
JARROD FLAMING,

                                                  Plaintiff - Appellant

v.

ALVIN COMMUNITY COLLEGE, being sued in its Individual and Official
Capacities,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-1074


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Jarrod Flaming, Texas prisoner
# 1679601, challenges the district court’s dismissal, pursuant to Federal Rules
of Civil Procedure 12(b)(1) and 12(b)(6), of his Americans with Disabilities Act
(ADA) and Rehabilitation Act claims against Alvin Community College (ACC).
He alleged ACC failed to accommodate his disabilities (visual and learning



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-20698     Document: 00515133347         Page: 2   Date Filed: 09/26/2019


                                   No. 18-20698

impairments) in classes he took while incarcerated and requested declaratory,
injunctive, and compensatory relief. The court dismissed his declaratory and
injunctive claims as moot because he had graduated; his compensatory claims,
as barred by 42 U.S.C. § 1997e(e) (“No Federal civil action may be brought by
a prisoner confined in a jail, prison, or other correctional facility, for mental or
emotional injury suffered while in custody without a prior showing of physical
injury or the commission of a sexual act . . .”.).
      On appeal, Flaming has expressly abandoned his injunctive claim.
Whether his remaining claims were properly dismissed is reviewed de novo.
Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008) (citation omitted).
Review is limited to the contentions Flaming preserved in district court. See
Morris v. Livingston, 739 F.3d 740, 752–53 (5th Cir. 2014) (citation omitted).
To preserve a contention, a litigant must have presented it “to such a degree
that the district court ha[d] an opportunity to rule on it”. Rosedale Missionary
Baptist Church v. New Orleans, 641 F.3d 86, 89 (5th Cir. 2011) (citation
omitted). Because the ADA and Rehabilitation Act have parallel remedies,
“[j]urisprudence interpreting either . . . is applicable to both”.         Hainze v.
Richards, 207 F.3d 795, 799 (5th Cir. 2000) (citation omitted).
      The court properly dismissed as moot Flaming’s declaratory claim, which
sought a declaration ACC had violated his ADA and Rehabilitation Act rights.
A claim is moot “where the cause of action is no longer live”. Henschen v. City
of Houston, 959 F.2d 584, 587 (5th Cir. 1992) (citation omitted). “A claim for
declaratory judgment seeks to define the legal rights and obligations of the
parties in anticipation of some future conduct, not to proclaim liability for a
past act.” Haggard v. Bank of the Ozarks, Inc., 547 F. App’x 616, 620 (5th Cir.
2013) (per curiam) (citation omitted).       Because Flaming was no longer a
student following his graduation, he no longer had an interest in a court’s



                                         2
    Case: 18-20698     Document: 00515133347     Page: 3   Date Filed: 09/26/2019


                                  No. 18-20698

declaring any right to accommodations. See, e.g., Moseley v. Bd. of Educ. of
Albuquerque Pub. Sch., 483 F.3d 689, 692–93 (10th Cir. 2007) (holding
student’s ADA and Rehabilitation Act declaratory-judgment action moot
following his graduation because declaration would “have no effect on the
present or future actions of either party”).
        The district court also properly dismissed Flaming’s compensatory claim.
Although he contended in district court that the ADA is categorically beyond
§ 1997e(e)’s bar, our court has required “pro[of]” of “physical injury resulting
from discrimination” to “recover [ADA] compensatory damages”. See Edler v.
Hockely Cty. Comm’rs Ct., 589 F. App’x 664, 671 & n.8 (5th Cir. 2014) (per
curiam) (citing Pierce v. Cty. of Orange, 526 F.3d 1190, 1223–24 (9th Cir. 2008);
Cassidy v. Ind. Dep’t of Corr., 199 F.3d 374, 376–77 (7th Cir. 2000); Robinson
v. Corr. Corp. of Am., 14 F. App’x 382, 383–84 (6th Cir. 2001)). Flaming’s
complaint does not allege physical injury.
        Along that line, we do not consider Flaming’s contention, raised only on
appeal, that the damages his complaint sought were not for mental or
emotional injuries. Similarly waived is his new claim that § 1997e(e) does not
bar recovery of nominal damages, which, in any event, his complaint does not
seek.
        AFFIRMED.




                                        3